DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 1, use(s) the word “control means” or a generic placeholder as a substitute for “control means” and is preceded by the word(s) “arranged to produce a control current for powering an electric motor” and “are configurable to occupy a first mode in which the control current is such that the braking force cannot exceed the first maximum threshold”. It is unclear whether these words convey function or structure.  A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function.  Since no clear function is specified by the word(s) preceding “means,” it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgin (2018/0326952).
Regarding applicant claim 1, Georgin discloses an electric braking system for braking an aircraft wheel, the electric braking system comprising: 
a brake comprising friction members and at least one electromechanical actuator
when the at least one electromechanical actuator applies a controlled braking force on the friction members that is greater than the first maximum threshold but less than or equal to a second maximum threshold, functional and/or structural degradation is likely to occur, but without preventing the at least one electromechanical actuator from applying the controlled braking force ([0004] “control mode may be configured to calculate a braking force command based on the pedal input… response to the aircraft traveling at a low speed below a speed threshold”; [0006] “pedal braking command based on the gear pedal command”); and 
control means arranged to produce a control current for powering an electric motor of the at least one electromechanical actuator, wherein the control means are configurable to occupy a first mode in which the control current is such that the controlled braking force cannot exceed the first maximum threshold ([0023] “electronic brakes, a brake controller is coupled to one or more electromechanical actuator controllers for a brake”), and 
to occupy a second mode in which the control current is such that the controlled braking force can reach the second maximum threshold ([0053] “antiskid command may comprise data indicating a maximum brake pressure and/or force that should be applied to each aircraft wheel”); and  2PRELIMINARY AMENDMENTAttorney Docket No.: Q254313 
Appln. No.: Not Yet Assignedwherein the electric braking system includes configuration means arranged to configure the control means to occupy the second mode when in a situation preceding a potential interruption of takeoff (RTO) of an aircraft, and otherwise to occupy the first mode ([0024] “aircraft braking system may be configured to control the deceleration of an aircraft during a deceleration event such as a landing phase, a RTO event by transmitting a final brake command to the braking assembly”).
Regarding applicant claim 2, Georgin discloses wherein the configuration means
Regarding applicant claim 3, Georgin discloses wherein the configuration means
Regarding applicant claim 4, Georgin discloses wherein the configuration meansto configure the control means ([0024] “aircraft braking system may be configured to control the deceleration of an aircraft during a deceleration event such as a landing phase, a RTO event by transmitting a final brake command to the braking assembly”).  
Regarding applicant claim 5, Georgin discloses wherein modification of the braking relationship comprises modifying parameters of the braking relationship, said parameters comprising a maximum command that limits a force command for controlling the at least one electromechanical actuator, and a saturation threshold for a current command of the electric motor of the at least one electromechanical actuator.  
Regarding applicant claim 6, Georgin discloses an aircraft including an-the electric braking system according to claim 1 (abstract, “aircraft”; see above rejection for claim 1).  
Regarding applicant claim 7, Georgin discloses a braking method performed in an electric braking system according to claim 1, the method comprising: 
detecting whether the aircraft is or is not in a situation preceding a potential interruption of takeoff (RTO) of the aircraft ([0004] “control mode may be configured to calculate a braking force command based on the pedal input… response to the aircraft traveling at a low speed below a speed threshold”; [0006] “pedal braking command based on the gear pedal command”);
if the aircraft is not in such a situation, causing the control means to be configured by the configuration means to occupy the first mode ([0023] “electronic brakes, a brake controller is coupled to one or more electromechanical actuator controllers for a brake”); and 
if the aircraft is in such a situation, causing the control means to be configured by the configuration means to occupy the second mode ([0024] “aircraft braking system may be configured to control the deceleration of an aircraft during a deceleration event such as a landing phase, a RTO event by transmitting a final brake command to the braking assembly”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661